Name: Council Decision 2014/496/CFSP of 22 July 2014 on aspects of the deployment, operation and use of the European Global Navigation Satellite System affecting the security of the European Union and repealing Joint Action 2004/552/CFSP
 Type: Decision
 Subject Matter: EU institutions and European civil service;  communications;  European construction;  European organisations;  organisation of transport;  EU finance;  executive power and public service
 Date Published: 2014-07-25

 25.7.2014 EN Official Journal of the European Union L 219/53 COUNCIL DECISION 2014/496/CFSP of 22 July 2014 on aspects of the deployment, operation and use of the European Global Navigation Satellite System affecting the security of the European Union and repealing Joint Action 2004/552/CFSP THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on European Union, and in particular Article 28 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas (1) In view, in particular, of its strategic dimension, regional and global coverage and multiple usage, the European Global Navigation Satellite System (GNSS) constitutes sensitive infrastructure the deployment and usage of which are susceptible to affect the security of the European Union and its Member States. (2) Where the international situation requires operational action by the Union and where the operation of the GNSS could affect the security of the European Union or its Member States, or in the event of a threat to the operation of the system, the Council should decide on the necessary measures to be taken. (3) For this reason, the Council adopted on 12 July 2004 Joint Action 2004/552/CFSP (1). (4) Following the entry into force of the Treaty of Lisbon, the tasks and responsibilities formerly exercised by the Secretary-General of the Council/High Representative should now be exercised by the High Representative of the Union for Foreign Affairs and Security Policy (the HR). (5) The progress of the development, the commencement of the deployment and the forthcoming start of the usage of the system established under the Galileo programme require that the procedure as foreseen in Joint Action 2004/552/CFSP be adapted. (6) The information and the expertise concerning whether an event related to the system constitutes a threat to the Union, to the Member States or to the GNSS as such should be provided to the Council and the HR by the European Global Navigation Satellite System Agency (the GSA), the Member States, and the Commission. In addition, third States may also provide such information. (7) The respective roles of the Council, the HR, the GSA as operator of the Galileo Security Monitoring Centre (GSMC) and the Member States should be clarified within the chain of operational responsibilities to be set up in order to react to a threat to the Union, to the Member States or to the GNSS. (8) In this regard, the basic references to threats are contained in the System-Specific Security Requirement Statement which contains the main generic threats to be handled by the GNSS as a whole, and the System Security Plan which includes the security risk register set up in the security accreditation process. These will serve as references to identify the threats specifically to be dealt with by this Decision and to complete the operational procedures for the implementation of this Decision. (9) Decisions in cases of urgency may have to be taken within very few hours of the arrival of the information concerning the threat. (10) In the event that the circumstances do not allow for the Council to take a decision to avert a threat or to mitigate serious harm to the essential interests of the Union or of one or more of its Member States, the HR should be empowered to take the necessary provisional measures. (11) Regulation (EU) No 683/2008 of the European Parliament and the Council (2) and Regulation (EU) No 1285/2013 of the European Parliament and of the Council (3) modified the governance of the European GNSS. In particular, Article 14 of Regulation (EU) No 1285/2013 provides that the GSA is to ensure the operation of the GSMC. (12) Regulation (EU) No 512/2014 of the European Parliament and of the Council (4) assigns to the GSA Executive Director the responsibility to ensure that the GSA, as the operator of the GSMC is able to respond to instructions provided under Joint Action 2004/552/CFSP, as replaced by this Decision. In addition, Decision No 1104/2011/EU of the European Parliament and of the Council (5) lays down the rules under which the Member States, the Council, the Commission, the European External Action Service, Union agencies, third States and international organisations may access the public regulated service (PRS) provided by the global navigation satellite system established under the Galileo programme. In particular, Article 6 of Decision 1104/2011/EU defines the GSMC as the operational interface between the competent PRS authorities, the Council and the HR and the control centres, HAS ADOPTED THIS DECISION: Article 1 This Decision sets out the responsibilities to be exercised by the Council and the HR to avert a threat to the security of the Union or one or more Member States or to mitigate serious harm to the essential interests of the Union or of one or more Member States arising from the deployment, operation or use of the European Global Navigation Satellite System, in particular as a result of an international situation requiring action by the Union or in the event of a threat to the operation of the system itself or its services. Article 2 In the event of such a threat, the Member States, the Commission or the GSA, as appropriate, shall immediately inform the Council and the HR of all the elements at their disposal which they consider relevant. Article 3 1. The Council, acting unanimously upon a proposal from the HR, shall decide on the necessary instructions to the GSA. 2. The GSA and the Commission shall provide advice to the Council on the likely wider impact on the GNSS of any instructions which it intends to issue. 3. The Political and Security Committee (PSC) shall provide an opinion to the Council on any instructions proposed, as appropriate. Article 4 1. If the urgency of the situation requires immediate action to be taken before the Council has taken a decision under Article 3(1), the HR is authorised to issue the necessary provisional instructions to the GSA. The HR may direct the Executive Secretary-General or one of the Deputy Secretaries-General of the European External Action Service to issue such instructions to the GSA. The HR shall immediately inform the Council and the Commission of any instructions issued pursuant to this paragraph. 2. The Council shall confirm, modify or revoke the provisional instructions of the HR as soon as possible. 3. The HR shall keep his/her provisional instructions under constant review, amend them as appropriate or revoke them if immediate action is no longer required. In any event, the provisional instructions shall expire four weeks after being issued, or upon a decision by the Council pursuant to paragraph 2. Article 5 Within six months from the adoption of this Decision, the HR shall prepare, with the support of experts from the Member States, and submit for approval to the PSC, the necessary early operational procedures for the practical implementation of the provisions set out in this Decision. Complete operational procedures shall be submitted for approval to the PSC within one year from the adoption of this Decision. The operational procedures shall be reviewed and updated by the PSC at least every two years. Article 6 1. In accordance with prior international agreements concluded by the Union or the Union and its Member States, including those granting access to PRS pursuant to Article 3(5) of Decision 1104/2011/EU, the HR shall have the authority to conclude administrative arrangements with third States concerning cooperation in the context of this Decision. Such arrangements shall be subject to approval by the Council acting unanimously. 2. If such arrangements require access to Union classified information, the release or exchange of classified information shall be approved in accordance with the applicable security rules. Article 7 The Council shall review and, as necessary, amend the rules and procedures set out in this Decision no later than three years from the date of its adoption, or at the request of a Member State, or following any measures taken pursuant to Article 3. Article 8 Member States shall, if appropriate, take the necessary measures to ensure the implementation of this Decision in their respective area of responsibility, in accordance with, inter alia, Article 28 of Regulation (EU) No 1285/2013. For this purpose, Member States shall designate points of contact to assist in the operational management of a threat. These points of contact may be natural or legal persons. Article 9 Joint Action 2004/552/CFSP is hereby repealed. Article 10 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 July 2014. For the Council The President C. ASHTON (1) Council Joint Action 2004/552/CFSP of 12 July 2004 on aspects of the operation of the European satellite radio-navigation system affecting the security of the European Union (OJ L 246, 20.7.2004, p. 30). (2) Regulation (EC) No 683/2008 of the European Parliament and of the Council of 9 July 2008 on the further implementation of the European satellite navigation programmes (EGNOS and Galileo) (OJ L 196, 24.7.2008, p. 1). (3) Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and the Council (OJ L 347, 20.12.2013, p. 1). (4) Regulation (EU) No 512/2014 of 16 April 2014 of the European Parliament and of the Council amending Regulation (EU) No 912/2010 setting up the European GNSS Agency (OJ L 150, 20.5.2014, p. 72). (5) Decision No 1104/2011/EU of the European Parliament and of the Council of 25 October 2011 on the rules for access to the public regulated service provided by the global navigation satellite system established under the Galileo programme (OJ L 287, 4.11.2011, p. 1).